UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 30, 2007 NCI, INC. (Exact name of Registrant as Specified in its Charter) Delaware 000-51579 20-3211574 (State or Other Jurisdiction of Incorporation) (commission file number) (IRS Employer Identification No.) 11730 Plaza America Drive, Reston, VA 20190 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(703) 707-6900 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition; and Item 7.01Regulation FD Disclosure On October 30, 2007, NCI, Inc. announced its financial results for the third quarter of 2007 and earnings guidance for the fourth quarter and full year of 2007.A copy of the October 30, 2007 press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description of Exhibit 99.1 NCI, Inc., Press Release dated October 30, 2007, announcing financial results for the third quarter ended September 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NCI, Inc. Date:October 30, 2007 By: /s/ Judith L. Bjornaas Judith L. Bjornaas Senior Vice President and Chief Financial Officer
